Citation Nr: 0614800	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-26 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability.

2.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1972 
to November 1974.  

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2004 to the Department of Veterans Affairs 
(VA) Regional Office in North Little Rock, Arkansas (RO) for 
additional development.  


FINDINGS OF FACT

1.  The medical evidence of record shows left knee disability 
due to military service.  

2.  The medical evidence of record does not show low back 
disability due to military service.  


CONCLUSIONS OF LAW

1.  Left knee disability was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).  

2.  Low back disability was not incurred in or aggravated by 
active military duty, nor may arthritis be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 


1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The RO sent a letter to the veteran in May 2002 in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of the VCAA, the letter informed the veteran 
what evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  The letter 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records if he provided relevant 
information about the records.  Additional private evidence 
was subsequently added to the claims file.  Under the facts 
of this case, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claims."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Based on 
this record, the Board finds that VA's duty to notify has 
been satisfied.  

The duty to notify includes informing the veteran that he 
must send in all evidence in his possession pertaining to his 
claim.  38 C.F.R. § 3.159(b)(1).  An April 2004 VA letter 
stated "[i]f there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  Consequently, the duty 
to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his service connection claims was granted.  
However, since the veteran's claim for service connection for 
low back disability is being denied, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With 
respect to the veteran's claim for service connection for 
left knee disability, the fact that this claim is being 
granted below means that any failure to notify is harmless 
error and does not prohibit consideration of the issue on the 
merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board 
would note that relevant VA examinations were conducted in 
August 2002 and March 2005.  

All available evidence that is pertinent to the claims 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
claims.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issues decided herein.  The 
veteran has been given ample opportunity to present evidence 
and argument in 


support of his claims.  The Board additionally finds that VA 
has complied with general due process considerations.  See 
38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Moreover, in the case of arthritis, service 
connection may be granted if such disease is manifested to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Additionally, service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Service Connection Claims

Left Knee Disability

Analysis

The veteran's service medical records reveal that he 
complained of a left knee injury due to a fall in December 
1973; x-rays were negative.  The impression was of a bruised 
left patella with abrasion.  No knee abnormality was noted on 
service discharge examination in October 1974.  According to 
a VA examiner who examined the veteran in August 2002, but 
did not have the claims file, the veteran had post-traumatic 
synovitis with arthralgia of the left knee secondary to a 
fall in service.  After review of the claims file and 
examination of the veteran in March 2005, another VA examiner 
diagnosed patellofemoral arthritis of the left knee and 
concluded that it was likely that the veteran's knee problems 
could have been started or exacerbated by his knee injury in 
service.  

Consequently, because there is medical evidence of a left 
knee problem in service, current medical evidence of left 
knee disability, and nexus opinions essentially linking the 
veteran's current left knee disorder and service, service 
connection for left knee disability is warranted.

Low Back Disability

Analysis

The veteran's service medical records reveal that he injured 
his back while lifting in September 1973.  X-rays of the low 
back were negative, and back sprain was diagnosed.  He 
complained on his October 1974 discharge medical history 
report of recurrent back pain.  His spine was noted to be 
normal on examination in October 1974; chronic strain of the 
low back was noted in the "Summary of Defects and 
Diagnoses" section on the back of the examination report.  

Private treatment records dated in May 2001 reveal that the 
veteran had incurred a low back injury; the diagnoses were 
sprain/strain, radiculitis, and muscle spasm.  Magnetic 
resonance imaging of the low back in June 2001 showed disc 
protrusion at L5-S1 which did not touch the thecal sac.  It 
was reported in July 2001 that there was no evidence of 
radiculopathy on electrodiagnostic studies.  The veteran's 
back was examined by VA in August 2002, and x-rays of the low 
back were noted to be normal.  The examiner, who did not have 
access to the claims file, diagnosed chronic lumbar strain 
secondary to a motor vehicle accident in service and reinjury 
of the low back on the job in May 2001.  It was reported 
that, since the reinjury, the veteran had been off work and 
under treatment for a herniated disc at L5-S1 with left 
sciatica.  According to VA treatment records in August 2004, 
the veteran had occupation related low back pain.  The 
assessment in October 2004 was sacroiliac strain of the low 
back with radiculopathy.  After review of the claims file and 
examination of the veteran's back in March 2005, the VA 
examiner diagnosed degenerative disc disease of the lumbar 
spine and concluded that it was most likely that the 
veteran's back complaints were due to many years of 
degeneration associated with aging.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  The Board has the authority to "discount the weight 
and probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court of Appeals for Veterans 
Claims has held that the Board may not reject medical 
opinions based on its own medical judgment.  See Obert v. 
Brown, 5 Vet. App. 30 (1993).

Although there is a medical opinion on file both for and 
against the veteran's claim for service connection for low 
back disability, the Board finds the evidence against the 
claim to be more persuasive.  Despite the VA examiner's 
conclusion in August 2002 that the veteran's current low back 
disability is due to service injury, this examiner did not 
have the veteran's claims file to review an although the 
examiner noted a history of a post service injury, the 
examiner did not have the medical records contemporaneous 
with this injury to review and consider in formulating his 
opinion.  Additionally, the Board notes that the initial 
postservice treatment for low back complaints was not until 
after the veteran had injured his low back at work in May 
2001.  In fact, a VA health care provider concluded in August 
2004 that the veteran had post service occupation related low 
back pain.  The VA examiner in March 2005 reviewed the entire 
claims file, including the veteran's service medical records, 
and concluded that the veteran's current low back problems 
were not due to service.  

Although the veteran has testified that he has a low back 
disability that began in service, a layman, such as the 
veteran, is not competent to comment on medical 
matters such as the diagnosis of a disability or the etiology 
of any such disorder.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The Board notes the contentions on behalf of the veteran in 
April 2006 that the VA examiner in March 2005 failed to 
thoroughly review the veteran's service medical records 
because the examiner said, in reference to the veteran, that 
"[h]e reports no specific injury that causes back pain."  
The Board notes, however, that this statement is in reference 
to what the veteran told the examiner at the March 2005 
examination.  In fact, the examiner referred to the veteran's 
medical records several times.  The examiner correctly notes 
that there are no back complaints in the records of the 
veteran's motor vehicle accident in Japan in August 1973.  

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for low back disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for left knee disability is granted.

Service connection for low back disability is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


